DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 06 July 2021 and 11 January 2022, have been considered.

Drawings
The drawings received on 06 July 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2017/0313075).
With respect to claim 1, Arai discloses a liquid discharge head, comprising: 
a pressure chamber (Fig. 3A, element 121) in which liquid can be stored (paragraph 0044); 
a diaphragm (Fig. 3A, element 101) forming a bottom wall of the pressure chamber, the diaphragm having a nozzle opening (Fig. 3A, element 109 and Fig. 3A below) connected to the pressure chamber and from which the liquid is discharged (paragraph 0026) in a first direction (Fig. 3A below); 
a drive element (Fig. 3A, element 113) on a lower surface (Fig. 3A, element 102b) of the diaphragm in the first direction and configured to deform the diaphragm to change a volume of the pressure chamber (paragraph 0026); 
a protective film (Fig. 3A, element 106) covering a lower surface of the drive element and the diaphragm in the first direction (paragraph 0067), the protective film having a first opening (Fig. 3A below) corresponding in position with the nozzle opening; and 
a liquid repellent film (Fig. 3A, element 117) covering a lower surface of the protective film in the first direction (paragraph 0109), a sidewall of the first opening, and the lower surface of the diaphragm (Fig. 3A, element 102b) within the first opening, the liquid repellent film having a second opening (Fig. 3 below) aligned with the nozzle opening and having the same diameter (Fig. 3A, i.e. interface between elements 101 and 110) as the nozzle opening, wherein 
a first thickness (Fig. 3A below) of the liquid repellent film on the lower surface of the protective film covering the drive element is thinner than a second thickness (Fig. 3A below) of the liquid repellent film on the lower surface of the diaphragm within the first opening (Fig. 3A below, i.e. wedge portion of element 110).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd thickness)][AltContent: arrow][AltContent: textbox (1st thickness)][AltContent: arrow][AltContent: textbox (1st opening)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (1st direction)][AltContent: textbox (nozzle opening)][AltContent: arrow][AltContent: textbox (2nd opening)][AltContent: arrow]
    PNG
    media_image1.png
    423
    626
    media_image1.png
    Greyscale

The examiner notes to applicant that the limitations concerning the “nozzle opening”, the “first opening”, the “second opening”, the “first thickness”, and the “second thickness”, are broad in scope and would have been obvious to one of ordinary skill in the art in view of Arai as applied above.
With respect to claim 2, Arai discloses the first thickness (Fig. 3A above) is thicker than the height from the lower surface of the diaphragm (Fig. 3A, element 102b) to the lower surface of the drive element (Fig. 3A, element 113).
With respect to claim 3, Arai discloses the drive element (Fig. 3A, element 113) includes: a first electrode (Fig. 3A, element 103) on the lower surface of the diaphragm (Fig. 3A, element 102b), a piezoelectric film (Fig. 3A, element 104) contacting the first electrode, and a second electrode (Fig. 3A, element 105) between the piezoelectric film and the protective film (Fig. 3A, element 106) and contacting the piezoelectric film and disposed.
With respect to claim 4, Arai discloses the protective film (Fig. 3A, element 106) covers the first (Fig. 3A, element 103) and second (Fig. 3A, element 105) electrodes and a side surface (Fig. 3A, element 104) of the drive element (Fig. 3A, element 113).
With respect to claim 5, Arai discloses the protective film (Fig. 3A, element 106) is between the drive element (Fig. 3A, element 113) and the liquid repellant film (Fig. 3A, element 110) in a direction parallel (Fig. 3A, i.e. left/right) to the lower surface of the diaphragm (Fig. 3A, element 102b).
With respect to claim 6, Arai discloses the drive element (Fig. 3A, element 113) has an annular shape (paragraph 0103) and surrounds the nozzle opening (Fig. 3A, element 109).
With respect to claim 7, Arai discloses the drive element (Fig. 3B, element 113) has a greater diameter than the nozzle opening (Fig. 3B, element 109).
With respect to claim 8, Arai discloses portions of the protective film (Fig. 3A, element 106) and the liquid repellent film (Fig. 3A, element 110) are between the drive element (Fig. 3A, element 113) and the nozzle opening (Fig. 3A, element 109).
With respect to claim 9, Arai discloses a substrate (Fig. 3A, element 120) on an upper surface (Fig. 3A, element 1102a) opposite to the lower surface of the diaphragm (Fig. 3A, element 101), the substrate including the pressure chamber (Fig. 3A, element 121) therein.
With respect to claim 10, Arai discloses the diaphragm (Fig. 3A, element 101) includes a plurality (paragraphs 0041, 0045) of nozzles (Fig. 3A, element 109).
With respect to claim 11, Arai discloses a liquid discharge apparatus, comprising: 
a liquid tank (paragraph 0039) in which liquid is stored; 
a liquid discharge head (Fig. 1, element 21) including: 
a pressure chamber (Fig. 3A, element 121) in which the liquid supplied from the liquid tank is stored (paragraph 0044); 
a diaphragm (Fig. 3A, element 101) forming a bottom wall of the pressure chamber, the diaphragm having a nozzle opening (Fig. 3A, element 109 and Fig. 3A above) connected to the pressure chamber and from which the liquid is discharged (paragraph 0026) in a first direction (Fig. 3A above); 
a drive element (Fig. 3A, element 113) on a lower surface (Fig. 3A, element 102b) of the diaphragm in the first direction and configured to deform the diaphragm to change a volume of the pressure chamber (paragraph 0026); 
a protective film (Fig. 3A, element 106) covering a lower surface of the drive element and the diaphragm in the first direction (paragraph 0067), the protective film having a first opening (Fig. 3A above) corresponding in position with the nozzle opening; and 
a liquid repellent film (Fig. 3A, element 117) covering a lower surface of the protective film in the first direction (paragraph 0109), a sidewall of the first opening, and the lower surface of the diaphragm (Fig. 3A, element 102b) within the first opening, the liquid repellent film having a second opening (Fig. 3 above) aligned with the nozzle opening and having the same diameter (Fig. 3A, i.e. interface between elements 101 and 110) as the nozzle opening, wherein 
a first thickness (Fig. 3A above) of the liquid repellent film on the lower surface of the protective film covering the drive element is thinner than a second thickness (Fig. 3A above) of the liquid repellent film on the lower surface of the diaphragm within the first opening (Fig. 3A above, i.e. wedge portion of element 110); and
a control circuit (paragraphs 0082-0084) configured to apply a voltage to the drive element to change the volume of the pressure chamber.
The examiner notes to applicant that the limitations concerning the “nozzle opening”, the “first opening”, the “second opening”, the “first thickness”, and the “second thickness”, are broad in scope and would have been obvious to one of ordinary skill in the art in view of Arai as applied above.

With respect to claims 13-20, all of the claimed limitations are obvious in view of Arai.  See the rejection of claims 2-10 above.
2. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2017/0313075) as applied to claim 11 above, and further in view of Yokoyama et al. (US 9,227,403).
With respect to claim 12, Arai discloses the lower surface (Fig. 3A, element 111) of the liquid discharge head (Fig. 1, element 21).
However, Arai fails to disclose a cleaning device configured to cause a wiping member to face a lower surface of the liquid discharge head and move the wiping member relative to the liquid discharge head.
Yokoyama discloses a cleaning device configured to cause a wiping member (Column 14, lines 51-59) to face a lower surface (Fig. 4, element 100) of the liquid discharge head and move the wiping member relative (Column 14, lines 51-59) to the liquid discharge head.  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the printhead cleaning device of Yokoyama to clean the printhead of Arai.  The motivation for doing so would have been “Moreover, ink or dust is prevented from remaining in the unevenness of the nozzle plate 100. In this manner, the surface of the nozzle plate 100 is easily cleaned.” (Column 14, lines 51-59).




Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        11/07/2022